Citation Nr: 1708700	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-18 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for residuals of a back injury, to include degenerative disc disease of the cervical, thoracic, and lumbar spine.  

2. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for foot calluses. 

3.  Entitlement to service connection for foot calluses.

4.  Entitlement to service connection for a back disorder, to include degenerative disc disease of the cervical, thoracic, and lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to May 1992.  His military awards include two bronze service stars.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  In a July 2002 rating decision, the claims of service connection for foot calluses and residuals of a back injury were denied on the basis that there was no evidence of a current disability or evidence showing a relationship between the disabilities and service.

2.  In a July 2004 rating decision, the denials of service connection for foot calluses and residuals of a back injury were continued on the basis that no new and material evidence had been submitted.

3.  The evidence added to the record since the July 2004 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for foot calluses and a back disorder.

4.  The Veteran's foot calluses are related to military service.

5.  The Veteran's back disorder is not related to military service.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied the Veteran's claims for service connection for foot calluses and a back disorder, to include degenerative disc disease of the cervical, thoracic, and lumbar spine, is final.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 20.1103 (2016).

2.  As the evidence received subsequent to the July 2004 rating decision is new and material, the requirements to reopen the claims for service connection for foot calluses and a back disorder, to include degenerative disc disease of the cervical, thoracic, and lumbar spine, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156 (2016).

3.  The criteria for service connection for foot calluses have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria for service connection for a back disorder, to include degenerative disc disease of the cervical, thoracic, and lumbar spine, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and VA examinations are associated with the claims file.  VA provided relevant and adequate examinations in May 2011.  The examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

In this case the Veteran is claiming entitlement to service connection for foot calluses and residuals of a back injury.  These claims were previously denied by the RO in July 2002 on the basis that there was no current evidence of disabilities nor were his conditions related to active duty service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it and is now final.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  

In March 2004, the Veteran submitted a claim to reopen his previously denied claims.  In a July 2004 rating decision, the RO declined to reopen the previously denied claims.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it and is now final.  This also represents the last final denial of the claim.  

After a review of the evidence submitted since the rating decision became final, the Board determines that the claims should be reopened.  Specifically, among other new evidence in the record, the evidence includes VA treatment records as well as medical examinations with nexus opinions, which show evidence of current disabilities as well as an opinion regarding their relationship to service. 

Not only is this evidence "new," in that it was not of record prior to the last final denial of the claims, it is also "material," as it relates to an unestablished fact necessary to support the claims.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Therefore, as evidence that is both "new" and "material" has been submitted, the claims are reopened.

Service Connection

The Veteran is claiming entitlement to service connection for foot calluses, which he contends was a result of the long distance marches he performed while on active duty, and required them to be shaved down by a physician on several occasions.  He is also claiming entitlement to service connection for residuals of a back injury, which he contends that he injured in service when he jarred it while he was on maneuvers with his infantry combat unit.  He reports that when he got out of service, he had trouble sleeping and couldn't sit on the couch because of muscle spasms.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment was not aggravated by such service.  38 C.F.R. § 3.304 (2016).  

Foot Calluses

Based on the evidence as detailed below, the Veteran's claim for service connection for foot calluses is granted.  As an initial matter, the Veteran's entrance examination is absent of any complaints regarding his feet.  As the Veteran's entrance examination did not mention any foot issues, he is presumed sound for purposes of this disorder.  Moreover, while a VA examiner in May 2011 noted that the Veteran exhibited calluses only 10 days after entry into active service, this alone does not rebut this presumption.  

Next, there are numerous notations in the Veteran's service treatment records regarding observation of and treatment for foot calluses during service.  Given the Veteran's statements, which are competent with regard to this disorder, as well as his well-documented and extensive treatment for calluses in service, it is at least as likely as not that his foot calluses are related to active duty service.

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  

Residuals of a Back Injury

However, based on the evidence as detailed below, the Veteran's claim for service connection for residuals of a back injury is denied.  First, the Board acknowledges that service treatment records reflect multiple complaints of lower back pain.  However, it does not appear that his back symptoms were representative of a chronic back disorder, as a periodic physical examination in April 1990 did not clinically observe any back symptoms, nor were there complaints of back symptomatology for the remainder of his active duty service. 

In fact, the post-service evidence does not reflect symptoms related to a back injury for many years after the Veteran left active duty service.  The post-service evidence does not reflect symptoms related to a back injury until he filed his initial claim for benefits in March 2002.  The Board emphasizes that because the Veteran left active service in 1992, it was not until 10 years later that he complained of back pain.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as a lumbar spine disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Specifically, a review of the medical records reveals inconsistent statements made to physicians about the duration of his back symptoms.  For example, when the Veteran received treatment for back pain in April 2003, he stated that it had been present for only three weeks.  Similarly, when he was seen again for back pain in April 2006, he characterized his symptoms as "sudden" and "spontaneous," and had lasted for only two days.   

Based on these inconsistent statements, the Board is unable to rely on the Veteran's testimony alone that he has experienced back symptoms continuously since service.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorders and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.

First, there are no treatment records establishing that the Veteran's residuals of a back injury are related to active duty, nor has any physician asserted that such a relationship exists.  Indeed, the Board notes that in a May 2011 VA medical opinion, the examiner noted that the Veteran's spine condition, which was diagnosed as cervical, thoracic, and lumbar degenerative disc disease, was less likely than not caused by or a result of a low back condition in service.  

The examiner noted that the Veteran's current spine condition was of a degenerative nature rather than a traumatic nature.  The examiner further noted that the service treatment records related to back pain were either unrelated to the spine, or transient in nature.  The examiner based his opinion on the fact that the medical examination in April 1990 was normal and the available medical records are silent for a back condition from the date of his retirement in 1992 until a private treatment record in 2003.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  

In adjudicating this claim, the Board has specifically considered the statements made by the Veteran relating his claimed disorder to service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Although the Veteran is competent to testify that he suffers from lower back pain, he is not competent to provide a medical opinion linking the lower back pain during service to his degenerative disc disease.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's degenerative disc disease to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been presented, the Veteran's application to reopen previously denied claims of entitlement to service connection for foot calluses and a back disorder is granted, and the claims are reopened.  

Service connection for foot calluses is granted.

Service connection for a back disorder, to include degenerative disc disease of the cervical, thoracic, and lumbar spine, is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


